      Case 1:03-md-01570-GBD-SN Document 4286 Filed 12/17/18 Page 1 of 4



                   MDL 1570 PLAINTIFFS’ EXECUTIVE COMMITTEES
                         In re: Terrorist Attacks on September 11, 2001 (S.D.N.Y.)

   Plaintiffs’ Executive Committee for Personal                  Plaintiffs’ Executive Committee for
              Injury and Death Claims                                    Commercial Claims
 Ronald L. Motley, (1944-2013)                             Stephen A. Cozen, Co-Chair
 Jodi Westbrook Flowers / Donald A. Migliori, Co-Chairs    Sean Carter, Co-Chair
 MOTLEY RICE LLC                                           COZEN O’CONNOR
 James P. Kreindler, Co-Chair
 KREINDLER & KREINDLER LLP
 Andrew J. Maloney III, Co-Liaison Counsel                  J. Scott Tarbutton, Liaison Counsel
 KREINDLER & KREINDLER LLP                                  COZEN O’CONNOR
 Robert T. Haefele, Co-Liaison Counsel
 MOTLEY RICE LLC
                                                      VIA ECF

December 17, 2018

The Honorable Sarah Netburn
Thurgood Marshall United States Courthouse
40 Foley Square, Room 430
New York, NY 10007

        RE:       In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN)

Dear Judge Netburn:

        The Plaintiffs’ Executive Committees (PECs), on behalf of all Plaintiffs, respectfully
write in opposition to the December 14, 2018 letter of the Kingdom of Saudi Arabia (ECF No.
4282), which seeks to delay for more than a month the question of whether Plaintiffs’ discovery
motions (docketed at ECF No. 4236 and ECF No. 4267, filed in support of ECF No. 4266) must
remain under seal. Plaintiffs filed their motions under seal because the filings cite and attach
documents that Saudi Arabia unilaterally and without justification designated as
“confidential.” The Kingdom has had ample opportunity to provide a substantive rationale for
sealing, yet has never done so, and has never overcome the presumption of public access to
judicial filings. The issue has been previously briefed (ECF Nos. 4235, 4243 and 4247).

         The PECs ask that this Court set an expedited briefing schedule. The PECs propose that
the Kingdom be directed to complete its review of the confidential documents included in
support of Plaintiffs’ Motion to Compel by December 21, 2018, and advise by that date whether
it will consent to the unsealing of any of the attached documents. With respect to any documents
for which the Kingdom withholds such consent, it shall submit a letter brief in support of their
continued sealing by December 28, 2018. Plaintiffs shall have until January 4 to respond to that
letter.

       In addition, for purposes of the Kingdom’s response to the Motion to Compel, due
December 21, 2018, it shall determine in advance of that filing whether it intends to seek
continued sealing of any documents it intends to file in support of that response, and to address
     Case 1:03-md-01570-GBD-SN Document 4286 Filed 12/17/18 Page 2 of 4
Hon. Sarah Netburn
December 17, 2018
Page 2
____________________

its grounds for sealing those documents in its December 28, 2018 letter as well. Plaintiffs are
directed to also address those documents and arguments in their January 4 letter.

        The delay the Kingdom seeks would interfere with the protection of important
Constitutional rights, and deprive family members who lost loved ones in the September 11th
attacks and survivors of those attacks with basic access to information in this Court’s files.
Because the Kingdom has unilaterally designated many of its documents as confidential, the
PECs have been forced to file numerous motions under seal, leaving the Plaintiffs in the dark
concerning basic details of their own case. This result would be untenable in any case of this
importance, but is all the more inappropriate here, as there is no legitimate basis for the
overwhelming majority of the Kingdom’s designations, and the Kingdom has not come forward
to meet its burden to justify sealing. The Kingdom has had ample opportunity to consider
whether it wants to claim that the modest collection of documents in issue here should remain
sealed, but has taken no action.1

       The Second Circuit has held that immediate public access to judicial documents is
required under both the common law and the First Amendment. Lugosch, 435 F.3d 110, 126 (2d
Cir 2006); DiRussa v. Dean Witter Reynolds Inc., 121 F.3d 818, 826 (2d Cir. 1997). The
Second Circuit requires that the issue be addressed “quickly” and stresses the need for
“contemporaneous” access….” Lugosch, 435 F.3d at 126-27.

        There is a strong presumption of public access to the Plaintiffs’ motions and supporting
papers. Id. at 121. Saudi Arabia has the burden of proof to overcome that presumption with
specific proof of “the most compelling reasons” to justify sealing the public’s record. Id. at 123.
But rather than address its burden directly and promptly, Saudi Arabia has engaged in delay and
obfuscation.

        Plaintiffs have made repeated attempts to resolve this issue, “[t]o avoid the unnecessary
filing of documents under seal…,” as contemplated by Section III.d. of this Court’s Individual
Practices. Upon receiving the Kingdom’s document production in August, the PECs saw that the
Kingdom had designated entire blocks of documents as “confidential” without any good cause.
We immediately proposed that the Kingdom review its “confidential” documents, and identify
any that met the standards for filing under seal. The PECs urged that approach to avoid delays in
public access to documents, anticipating the complexities that would arise if the issue was not
addressed up front. The Kingdom opposed that request, insisting that many of its “confidential”
documents would never be filed before the Court, and that the matter could wait until documents
were actually filed.

1
  The motion also attached and included references to FBI documents subject to the FBI
Protective Order. On the day the motion was filed, the PECs provided the DOJ with proposed
redactions to protect that information, in accordance with that Protective Order. The DOJ
promptly responded two business days later, endorsing the PECs’ proposed redactions. Thus, the
FBI Protective Order poses no impediment to the public filing of Plaintiffs’ motion papers with
the agreed redactions.
     Case 1:03-md-01570-GBD-SN Document 4286 Filed 12/17/18 Page 3 of 4
Hon. Sarah Netburn
December 17, 2018
Page 3
____________________


        On October 23, 2018, Plaintiffs provided the Kingdom with the PECs’ preliminary list of
94 documents (totaling 530 pages) that were likely to be filed, and asked the Kingdom to address
that subset of documents. The Kingdom opposed that request as well, and has refused to provide
a substantive rationale for concealing these documents from the litigants and the public. On
October 26, 2018 Plaintiffs submitted their papers regarding Plaintiffs’ supplemental discovery
requests. See ECF 4236 (“placed in vault” October 29, 2018). Since those papers attached and
referenced 14 “confidential” Kingdom documents (all but one of those documents referenced in
Plaintiffs’ October 26 filing was also identified on Plaintiffs’ October 23 list), Plaintiffs were
forced to file those papers under seal. Plaintiffs simultaneously moved this Court for an Order
that Plaintiffs could publically file their judicial documents pursuant to the existing Protective
Order, ECF 1900 at 6, 16.

       On November 30, 2018, Plaintiffs filed their Motion to Compel with the Court, which
included 44 “confidential” Kingdom documents (totaling 115 pages). Of those documents, 30
were previously identified to the Kingdom in Plaintiffs’ October 23 list.

        The Kingdom has been given ample prior notice and knew that the status of its
“confidential” documents needed to be addressed. But since designating documents as
“confidential” in July, the Kingdom has done nothing to meet its burden of proof to justify the
sealing of those documents from public view.2

        The issue is ripe for adjudication and should not be further delayed. The Kingdom’s
latest proposal – to wait until January 15, 2019 to offer its position on the documents and
briefing thereafter – fails to meet its burden as mandated by the Second Circuit. The Kingdom
should be ordered to immediately present its position and proof.

        Indeed, since the last papers were filed on confidentiality, the Kingdom effectively
abandoned its reliance on the Vienna Conventions for Diplomatic (1961) and Consular (1963)
Relations – and contradicted its prior factual assertions to the United States and this Court – by
claiming for the first time that its diplomat Fahad al-Thumairy was never actually an employee
of the Kingdom’s Embassy or Consulate. See Plaintiffs’ November 30, 2018 Memorandum in
Support of Motion to Compel at 2-3 & Exh. 7-E at 2. It is now clear that the Kingdom produced
documents from its Embassy and Consulate not as some sort of gratuitous gesture (as the
Kingdom wanted this Court to believe), but as part of the Kingdom’s litigation strategy. Id.; see
Plaintiffs’ November 7, 2018 Letter to Hon. Sarah Netburn at 4 (the 1963 Vienna Convention
only protects “official correspondence…relating to the consular post and its functions,” not



2
  The Court has also already admonished all defendants to review their confidentiality
designations carefully and warned that if “documents have been designated as confidential
without justification,” the Court would “likely . . . impose sanctions not only on the party that
acted improperly, but on its counsel as well.” ECF No. 2946 at 2.
      Case 1:03-md-01570-GBD-SN Document 4286 Filed 12/17/18 Page 4 of 4
Hon. Sarah Netburn
December 17, 2018
Page 4
____________________

documents related to Thumairy and Omar al-Bayoumi). In any event, neither the 1961 nor 1963
Vienna Conventions provide for the sealing of documents once they have been produced. Id.

        The Kingdom’s failure to act has caused a real hardship in the 9/11 community, raising
anxiety and alarm because of the lack of access to case files. Plaintiffs should not be left to
endure this continuing strain simply because the Kingdom is dragging its feet and would prefer
these proceedings remain secret as long as possible.

Respectfully submitted,

 COZEN O’CONNOR                               MOTLEY RICE

  /s/ Sean P. Carter, Esquire                  /s/ Robert T. Haefele, Esquire
 Sean P. Carter, Esquire                      Robert T. Haefele, Esquire
 1650 Market Street, Suite 2800               28 Bridgeside Boulevard
 Philadelphia, PA 19103                       Mt. Pleasant, SC 29464

 MDL 1570 Plaintiffs’ Exec. Committee         MDL 1570 Plaintiffs’ Exec. Committee
 for Commercial Claims                        for Personal Injury and Death Claims

 KREINDLER & KREINDLER

  /s/ Steven R. Pounian, Esquire
 Steven R. Pounian, Esquire
 Megan Benett, Esquire
 750 Third Avenue, 32nd Floor
 New York, NY 10017

 MDL 1570 Plaintiffs’ Exec. Committee
 for Personal Injury and Death Claims

cc:    The Honorable George B. Daniels (via First Class Mail)
       All MDL Counsel of Record (via ECF)
